 



Exhibit 10.2
AGREEMENT
(Producing Wells)
     This agreement is entered into this 24 day of March, 2006, by and between
Razorback II, LP (“Razorback”) and Parallel, L.P. (“Parallel”).
     1. Razorback agrees to sell and assign to Parallel, and Parallel agrees to
purchase from Razorback, an undivided one-half (1/2) of all of Razorback’s
right, title and interest (i) in and to the entities described in Exhibit “A”
hereto (the “Entities”), (ii) in and to the wells described in Exhibit “A”
hereto, together with all equipment and personal property associated therewith
(the “Wells”), (iii) in and to Razorback’s interest in the leases and lands
comprising the spacing unit or proration unit for the Wells, as described in the
Assignments for such Wells in Exhibit “A” (the “Leasehold”) and (iv) arising or
acquired by Razorback by virtue of the agreements, contracts, assignments and
other documents more particularly described in Exhibit “A” hereto (the
“Documents”), insofar as the Documents pertain to the Entities, the Wells and
the Leasehold. The undivided one-half (1/2) of Razorback’s interest in the
Entities, the Wells, the Leasehold and the Documents being sold hereby are
hereinafter referred to as the “Subject Interests.”
     2. To effectuate the assignment and sale contemplated herein, Razorback
agrees to execute and deliver to Parallel the assignment of the Subject
Interests in the form of assignment attached as Exhibit “B” hereto (the
“Assignment”).
     3. The effective date of the sale and assignment contemplated herein shall
be March 1, 2006 (the “Effective Date”).
     4. In consideration of Razorback’s sale and assignment of the Subject
Interests to Parallel, upon Parallel’s receipt of the Assignment, fully executed
and acknowledged by Razorback, Parallel shall tender to Razorback the sum of
Five Hundred Seventy-three Thousand Two Hundred Sixty-seven and 96/100 Dollars
($573,267.96) via wire transfer pursuant to wire transfer instructions furnished
by Razorback to Parallel.
     5. From and after the Effective Date, Parallel shall be liable for all
costs, and shall be entitled to all of the oil and gas production, revenues and
other benefits, attributable to the Subject Interests.
     6. The parties hereto agree to execute such other assignments, agreements
or other instruments, and do and perform such other acts, which may be
reasonably necessary in order to effectuate the terms hereof.

 



--------------------------------------------------------------------------------



 



     DATED: March 24, 2006.

                         
 
                        PARALLEL, L.P.
      RAZORBACK II, L.P.
   
 
                        By:   Parallel Petroleum Corporation,       By:   /s/
Wallace L. Hall,                               its general partner           its
general partner    
 
                       
By:
  /s/ John S. Rutherford       By:                                       John S.
Rutherford, Vice President           Managing Member of Teason, LLC,            
        General Partner of Razorback II, LP    
 
              Name:        
 
                       
 
              Title:        
 
                       

2



--------------------------------------------------------------------------------



 



EXHIBIT “A”

         
 
  attached to and made a part of that certain Agreement    
 
  dated March 24, 2006, by and between    
 
  Razorback II, LP and Parallel, L.P.    

WELLS:
Carter “A” Well #1-H
Gateway Park Well #1-H
Gateway Park Well #2-H
Gateway Park Well #3-H
Brentwood Well #1-H
Parrot Well #1-H
Parrot-Allied Well #2
EXISTING LEASES
WEST FORK PROSPECT
     1. That certain Amended and Restated Participation Agreement dated May 18,
2004, as amended, between Dale Resources, L.L.C. and Parallel Petroleum
Corporation, et al, as Participants, pertaining to the lands comprising the Area
of Mutual Interest, described in the Exhibit “A” attached thereto, in Tarrant
and Dallas Counties, Texas, which amends and restates that certain Participation
Agreement dated May 1, 2003, entered into by and among the same parties.
     2. That certain Amendatory Agreement (Dale B Four Sevens Cross-Assignment
Transaction) entered into by and among Dale Resources, L.L.C., Parallel
Petroleum Corporation, et al, among other things, amending the Amended and
Restated Participation Agreement described in Paragraph 1, above, and other
agreements described herein.
     3. That certain Operating Agreement dated May 1, 2003, as amended, between
Dale Operating Company, as Operator, and Parallel Petroleum Corporation, et al,
as Non-Operators, pertaining to the same lands covered by the Amended and
Restated Participation Agreement described in Paragraph No. 1, above, a
Memorandum of which is recorded as Document No. D203319737 in the Real Property
Records of Tarrant County, Texas, as amended.
     4. That certain Lease Agreement dated May 3, 2003, as amended, entered into
by and among Dale Resources, L.L.C. and West Fork Partners, L.P., Tiggator, Inc.
and Squaretop Partners, L.P., a Memorandum of which, dated May 16, 2003, is
recorded in Volume 16858, page 0241 of the Real Property Records of Tarrant
County, Texas, as amended by that certain Amendatory Agreement dated May 18,
2004, entered into by and among such parties (the “Amendatory Agreement”).
     5. That certain Settlement Agreement and Mutual Release effective as of
May 1, 2003, entered into by and among Dale Resources, L.L.C., Parallel
Petroleum Corporation,

1



--------------------------------------------------------------------------------



 



Premium Resources II, L.P., Endeavor Energy Resources, et al, among other
things, settling the “West Fork Lawsuit,” the “Squaretop Lawsuit” and the” PR II
Lawsuit.”
     6. Agreement dated May 18, 2004, entered into by and among Dale Resources,
L.L.C., Parallel Petroleum Corporation, et al, wherein such parties agree to pay
to Premium Resources II, L.P., their pro rata share of the sum of $743,740.00.
     7. Escrow Agreement dated May 18, 2004 (among other dates), entered into by
and among Dale Resources, L.L.C. and “the West Fork entities,” as described
therein, pertaining to the settlement of the lawsuits described in No. 5, above.
     8. Transportation and Acquisition Agreement, West Fork Prospect Area,
Tarrant County, Texas, dated May 18, 2004, entered into by and among Dale
Resources, L.L.C., West Fork Pipeline Company, L.P., Parallel Petroleum
Corporation and Premium Resources II, L.P.
     9. Agreement of Limited Partnership for West Fork Pipeline Company, L.P.
dated as of May 9, 2003.
     10. West Fork Pipeline Company, GP, LLC, a Texas Limited Liability Company,
including the regulations therefor dated as of May 29, 2003.
     11. That certain Well Operation and Subsurface Easement effective May 10,
2003, as amended, entered into by and among West Fork Partners, L.P., Tiggator,
Inc., Squaretop Partners, L.P., as Grantors, and Dale Resources, L.L.C., as
Grantee, a Memorandum of which, dated May 16, 2003, is recorded in Volume 16858,
page 0099 of the Real Property Records of Tarrant County, Texas, as amended by
the Amendatory Agreement.
     12. That certain Central Facilities Easement dated May 10, 2003, from West
Fork Partners, L.P., Tiggator, Inc., Squaretop Partners, L.P., as Grantors, to
Dale Resources, L.L.C., as Grantee, a Memorandum of which, dated May 16, 2003,
is recorded in Volume 16858, page 0098 of the Real Property Records of Tarrant
County, Texas, as amended by Amendment to Central Facilities Agreement dated
May 18, 2004, entered into by and among such parties.
     13. Agreement dated November 18, 2004, by and between Four Sevens Oil Co.,
Ltd., Parrot Gas Co., Ltd. and Dale Resources, L.L.C. and the Operating
Agreement attached as Exhibit “A” thereto, dated November 18, 2004, wherein Four
Sevens Operating Co., Ltd. is Operator and Parrot Gas Co., Ltd. and Dale
Resources, L.L.C. are Non-Operators.
     14. That certain Partial Assignment and Bill of Sale (Carter “A” Well # 1H)
effective August 1, 2005, recorded as Document No. D206044605 in the Real
Property Records of Tarrant County, Texas, from Dale Resources, L.L.C., as
Assignor, to Parallel, L.P., et al, as Assignees, as amended by Amendment
thereto, effective August 1, 2005, to include in the matters included in
“Permitted Encumbrances” therein a .3% overriding royalty interest assigned by
that certain Assignment of Overriding Royalty Interest dated as of August 1,
2005, from Dale Resources, L.L.C. to Dale Employee Royalty Pool, L.P.

2



--------------------------------------------------------------------------------



 



     15. That certain Partial Assignment and Bill of Sale (Gateway Park Well #
1H) effective August 1, 2005, recorded as Document No. D206044608 in the Real
Property Records of Tarrant County, Texas, from Dale Resources, L.L.C., as
Assignor, to Parallel, L.P., et al, as Assignees, as amended by Amendment
thereto, effective August 1, 2005, to include in the matters included in
“Permitted Encumbrances” therein a .3% overriding royalty interest assigned by
that certain Assignment of Overriding Royalty Interest dated as of August 1,
2005, from Dale Resources, L.L.C. to Dale Employee Royalty Pool, L.P.
     16. That certain Partial Assignment and Bill of Sale (Gateway Park Well #
2H) effective                     1, 2005, recorded as Document No. D206044607
in the Real Property Records of Tarrant County, Texas, from Dale Resources,
L.L.C., as Assignor, to Parallel, L.P., et al, as Assignees, as amended by
Amendment thereto, effective February 9, 2006, to include in the matters
included in “Permitted Encumbrances” therein a .3% overriding royalty interest
assigned by that certain Assignment of Overriding Royalty Interest dated as of
August 1, 2005, from Dale Resources, L.L.C. to Dale Employee Royalty Pool, L.P.
     17. That certain Partial Assignment and Bill of Sale (Brentwood Well A #
1H) effective July 1, 2005, recorded as Document No. D206044606 in the Real
Property Records of Tarrant County, Texas, from Dale Resources, L.L.C., as
Assignor, to Parallel, L.P., et al, as Assignees, as amended by Amendment
thereto, effective July 1, 2005, to include in the matters included in
“Permitted Encumbrances” therein a .3% overriding royalty interest assigned by
that certain Assignment of Overriding Royalty Interest dated as of August 1,
2005, from Dale Resources, L.L.C. to Dale Employee Royalty Pool, L.P.
     18. That certain Partial Assignment and Bill of Sale (Parrot Well # 1H)
effective July 1, 2005, recorded as Document No. D206044604 in the Real Property
Records of Tarrant County, Texas, from Dale Resources, L.L.C., as Lessor, to
Parallel, L.P., et al, as Assignees.
WEST GATEWAY PROSPECT
     1. Participation Agreement, West Gateway Prospect, dated November 1, 2005,
entered into by and among Dale Resources, L.L.C., Parallel, L.P., et al.
     2. Operating Agreement dated November 1, 2005, for the West Gateway area,
between Dale Operating Company, as Operator, and Parallel, L.P., et al, as
Non-Operators, and the Memorandum of Operating Agreement effective November 1,
2005, currently unrecorded.
     3. Agreement of Limited Partnership for West Fork Pipeline Company V, L.P.,
dated as of November 1, 2005.
     4. West Fork Pipeline Company V GP, LLC, a Texas Limited Liability Company,
the regulations therefor being dated as of November 1, 2005.
LONE STAR PROSPECT
     1. Area of Mutual Interest Agreement, Lone Star, effective March 1, 2005,
entered into by and among Matador Energy Company, Ltd. and Dale Resources,
L.L.C., as ratified by all

3



--------------------------------------------------------------------------------



 



of the parties ratifying such Agreement by Ratification Agreement entered into
as of May 31, 2005, as acknowledged by Acknowledgment of Ratification Agreement
entered into as of May 31, 2005, by and between Dale Resources, L.L.C., Dale Gas
Partners, L.P., Dale Operating Company and Matador Energy Company, Ltd.
     2. Agreement of Limited Partnership for West Fork Pipeline Company II, LP,
dated as of June 3, 2005.
     3. West Fork Pipeline Company II GP, LLC, a Texas Limited Liability
Company, and the regulations therefor, dated as of June 3, 2005.

4



--------------------------------------------------------------------------------



 



EXHIBIT “B”

         
 
  attached to and made a part of that certain Agreement    
 
  dated March 24, 2006, by and between    
 
  Razorback II, LP and Parallel, L.P.    

ASSIGNMENT
     For valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Razorback II, LP (“Assignor”) hereby sells, assigns, transfers and
conveys unto Parallel, L.P. (“Assignee”), whose address is 1004 N. Big Spring,
Suite 400, Midland, Texas 79701, the following:
an undivided one-half (1/2) of all of Assignor’s right, title and interest
(i) in and to the entities described in Exhibit “A” hereto (the “Entities”),
(ii) in and to the wells described in Exhibit “A” hereto together with all
equipment and personal property associated therewith (the “Wells”), (iii) in and
to Assignor’s interest in the leases and lands comprising the spacing unit or
proration unit for the Wells, as described in the Assignments for such Wells in
Exhibit “A” (the “Leasehold”) and (iv) arising or acquired by Assignor by virtue
of the agreements, contracts, assignments and other documents more particularly
described in Exhibit “A” hereto (the “Documents”), insofar as the Documents
pertain to the Entities, the Wells and the Leasehold. The undivided one-half
(1/2) of Assignor’s interest in the Entities, the Wells, the Leasehold and the
Documents being sold hereby are hereinafter referred to as the “Subject
Interests.”
     Assignor hereby warrants that (i) Assignor has good and indefeasible title
to the Subject Interests, (ii) the Subject Interests are one-half (1/2) of the
interest acquired by Assignor in, under and by virtue of the Documents,
(iii) the Subject Interests are free and clear of liens and encumbrances,
(iv) that no interests have been created by Assignor which would increase the
cost-bearing interests attributable to the Subject Interests to more than, or
reduce the interest in the oil and gas production or other revenue attributable
to the Subject Interests to less than, one-half (1/2) of the revenue
attributable to the interest acquired by Assignor by virtue of the Documents,
and (v) there is no prohibition, consent or approval required for this
Assignment.
THE INTEREST OF ASSIGNOR IN THE WELLS AND OTHER PERSONAL PROPERTY ASSIGNED
HEREBY IS WITHOUT WARRANTY OF ANY KIND, INCLUDING, BUT NOT LIMITED TO, WARRANTY
OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

1



--------------------------------------------------------------------------------



 



     Executed this                      day of                    , 2006, but
effective as of March 1, 2006.

                         
 
                        ASSIGNOR:       ASSIGNEE:    
 
                        RAZORBACK II, L.P.       PARALLEL, L.P.    
 
                       
 
  By:         /s/ Wallace L. Hall,       By:   Parallel Petroleum Corporation,  
 
 
                       
 
           its general partner           its general partner    
 
                       
By:
              By:   /s/ John S. Rutherford                              
Managing Member of Teason, LLC,           John S. Rutherford, Vice President    
    General Partner of Razorback II, LP                
 
  Name:                    
 
                       
 
  Title:                    
 
                       

         
STATE OF TEXAS
  )    
 
  )    
COUNTY OF DALLAS
  )    

     This instrument was acknowledged before me this 29th day of March, 2006, by
Wallace L. Hall, general partner, on behalf of Razorback II, LP, a Texas limited
partnership.

         
 
        /s/ Christina Gillilan    
 
 
 
Notary Public, State of Texas    

         
STATE OF TEXAS
  )    
 
  )    
COUNTY OF MIDLAND
  )    

     This instrument was acknowledged before me this 24th day of March, 2006, by
John C. Rutherford, President of Parallel Petroleum Corporation, general
partner, on behalf of Parallel, L.P., a Texas limited partnership.

         
 
        /s/ Peggy Byron    
 
 
 
Notary Public, State of Texas    

2